Citation Nr: 0618954	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-29 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada




THE ISSUE

Entitlement to monetary benefits due but unpaid to the 
veteran at the time of his death.




ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran had active service from October 1969 to October 
1973.  He died in September 1998.  The appellant is the 
veteran's sister.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 denial by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  


FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO established 
the veteran's entitlement to service connection for 
immunoblastic lymphoma and assigned a 100 percent evaluation 
effective July 1, 1997.  

2.  The veteran died in September 1998; VA issued the veteran 
a check in October 1998.  The appellant returned the 
unnegotiated check to VA.

3.  The appellant is not the veteran's spouse, child, or 
dependent parent as defined in VA regulations for purposes of 
receiving accrued benefits.  She did not bear any of the 
expenses for the veteran's last sickness or burial.  She is 
also not the duly appointed representative of the deceased 
veteran's estate.


CONCLUSION OF LAW

There is no legal basis for payment of money owed the veteran 
prior to his death to the appellant.  38 U.S.C.A. §§ 5121, 
5122 (West 2002); 38 C.F.R. §§ 3.1000, 3.1003 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Review of the claims folder reveals that the RO has provided 
38 U.S.C.A. § 5103(a) notice and attempted to assist the 
appellant by way of a letter dated in October 2004.  In any 
event, the instant appeal involves the purely legal question 
of entitlement to benefits under VA law and regulations 
applied to relevant facts that are undisputed.  Therefore, 
the notice and assistance provisions of the VCAA are not 
applicable.  See VAOPGCPREC 5-2004 (VA is not responsible to 
provide notice and assistance where the claim cannot be 
substantiated because undisputed facts render the claimant 
ineligible for the claimed benefit).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 
Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002).  Accordingly, the Board will proceed to evaluate the 
appeal.  The Board finds no prejudice to proceeding with this 
case at this time.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Analysis

Benefits to which a beneficiary was entitled at his death, 
based on evidence on file at the date of death, and due and 
unpaid for a period not to exceed two years prior to the last 
date of entitlement, or accrued benefits, will be paid to 
survivors as provided by law.  38 U.S.C.A. § 5121(a) (West 
2002); 38 C.F.R. § 3.1000(a) (2005).  See Pub. Law No. 108- 
183, § 104, 117 Stat. 2651 (Dec. 16, 2003 ) (amending 38 
U.S.C.A. § 5121(a) to repeal the two-year limit on accrued 
benefits for deaths occurring on or after the date of 
enactment).

Upon the death of a veteran beneficiary, accrued benefits are 
paid to the first living person in a list as follows: the 
veteran's spouse, the veteran's children (in equal shares), 
or the veteran's dependent parents (in equal shares).  38 
U.S.C.A. 
§ 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  In all other cases, 
accrued benefits may be paid only as necessary to reimburse 
the person who bore the expense of last sickness and burial.  
38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(4).  
Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).

Where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned and 
canceled.  38 U.S.C.A. § 5122 (West 2002); 38 C.F.R. 
§ 3.1003 (2005).  The amount represented by the returned 
check, less any payment for the month in which the payee 
died, shall be payable to the living person or persons in the 
order of precedence set forth for accrued benefits.  38 
C.F.R. 
§ 3.1003(a).  Payments to persons who bore the payee's last 
expenses are limited to the amount necessary to reimburse 
those expenses.  Id.  There is no limit on the retroactive 
period for which payment of the amount represented by the 
check may be made, and no time limit for filing a claim to 
obtain the proceeds of the check or for furnishing evidence 
to perfect a claim.  38 C.F.R. § 3.1003(a)(1).  Any amount 
not paid in this manner shall be paid to the estate of the 
deceased payee, provided that the estate will not revert to 
the state because there is no one eligible to inherit it.  38 
C.F.R. § 3.1003(b).

In this case, in an October 1998 rating decision, the RO 
established the veteran's entitlement to service connection 
and a 100 percent evaluation for immunoblastic lymphoma, 
effective from July 1, 1997, with payment beginning in August 
1997.  VA issued the veteran a check in October 1998.  
However, the veteran had died in September 1998.  The 
appellant returned the unnegotiated check to VA.

In May 2003, the appellant submitted a claim for the proceeds 
of the check issued to the veteran but not negotiated before 
his death.  She identified herself as the veteran's sister 
and his closest surviving next of kin.  The appellant 
indicated that she did not pay any of the veteran's expenses 
from his last sickness or his burial.      

The threshold question in any claim for VA benefits is 
whether status as an eligible claimant has been established.  
See Hayes v. Brown, 7 Vet. App. 420 (1995).  In this case, 
the appellant contends that she should be paid from the 
proceeds of disability benefits paid to the deceased veteran, 
but returned to VA after his death.  The relevant facts are 
not in dispute and, therefore, it is the law rather than an 
interpretation of the evidence, which governs the outcome of 
this case.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).

In this case, the Board finds that the appellant is not a 
proper claimant for the proceeds of the October 1998 
unnegotiated VA benefit check.  First, she identified herself 
as the veteran's sister and is clearly not the veteran's 
spouse, child, or dependent parent.  Moreover, the appellant 
has said that she did not contribute to any expenses of the 
veteran's final illness or burial.  Therefore, the appellant 
is not a proper claimant for the disbursement of proceeds 
from the returned October 1998 benefit check under VA law.  
See 38 C.F.R. § 3.1003(a).

The appellant has also not demonstrated that she is the duly 
appointed representative of the veteran's estate for purposes 
of remitting the proceeds of the October 1998 check to the 
estate.  38 C.F.R. § 3.1003(b).  In fact, even though a copy 
of the veteran's Last Will And Testament, signed in August 
1998, reveals that the veteran designated the appellant as 
beneficiary for all his retroactive VA benefits, the veteran 
appointed T.E.H. as the executor of his Last Will And 
Testament.  

Although the Board is sympathetic to the appellant's claim 
and the particular circumstances therein, action by the Board 
and VA is bound by the applicable law and regulations as 
written.  38 U.S.C.A. § 7104(c).  As discussed above, there 
is no legal basis for awarding to the appellant the proceeds 
from the October 1998 VA benefits check despite the fact that 
the veteran had designated her as the beneficiary of his VA 
benefits.  Accordingly, the appeal must be denied. Cacalda, 9 
Vet. App. at 265.

The Board would point out that, if the appellant wishes VA to 
pay the proceeds of the October 1998 benefit check to the 
veteran's estate, she should arrange for the administrator of 
the estate, T.E.H., or other proper party, to complete the 
proper VA application for amounts due to the veteran's 
estate.  She is strongly encouraged to enlist from the RO 
whatever assistance it is able to provide in this task.


ORDER

As entitlement to accrued benefits is not established, the 
appeal is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


